UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6558


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND IDEMUDIA AIGBEKAEN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:15-cr-00462-JKB-2)


Submitted: June 29, 2021                                          Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Idemudia Aigbekaen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Idemudia Aigbekaen appeals the district court’s order denying relief on

his 18 U.S.C. § 3582(c)(1)(A)(i) motions for compassionate release. Upon review, we

discern no abuse of discretion in the district court’s determination that, under the pertinent

18 U.S.C. § 3553(a) sentencing factors, compassionate release was not warranted. See

United States v. Kibble, 992 F.3d 326, 329-31 (4th Cir. 2021) (providing standard of review

and outlining steps for evaluating compassionate release motions). Accordingly, we affirm

the district court’s judgment. We deny Aigbekaen’s motions to dismiss part of the

indictment and for resentencing. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED




                                              2